UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X

PETER BRIMELOW,
                                                                        Case 7:20-cv-00222

                                   Plaintiff,

        -against-

                                                                        SECOND
                                                                        AMENDED
                                                                        COMPLAINT
NEW YORK TIMES COMPANY,


                                   Defendant.

--------------------------------------------------------------------X


Plaintiff, by and through his attorney Frederick C. Kelly, Esq., alleges the following:

1.      At all times hereinafter mentioned, the Plaintiff Peter Brimelow is a natural person

        residing in Connecticut.

2.      Upon information and belief, at all times hereinafter mentioned, the Defendant, New

        York Times Company, was and still is a foreign limited company, organized and existing

        under the laws of the State of Delaware, but transacting business in the State of New

        York and having a principal place of business at 620 Eighth Avenue, New York, NY

        10018.

                                        JURISDICTION & VENUE

3.      This Court has diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332.

        Plaintiff is a citizen of Connecticut; Defendant is a citizen of New York or Delaware for


                                                    Page -1-
     purposes of this inquiry. The amount in controversy exceeds $75,000, exclusive of

     interest and costs. Venue is proper under 28 U.S.C. § 1391(b)

4.   This Court has personal jurisdiction over the Defendant. Facts supporting jurisdiction

     include, most prominently, Defendant’s transacting of business in the State of New York

     and having a principal place of business at 620 Eighth Avenue, New York, NY 10018, as

     well as extensive publication and circulation of The New York Times within New York

     State. Venue is proper under 28 U.S.C. § 1391(b) in light of the above.

5.   Therefore, this Court's exercise of personal jurisdiction over the Defendant comports with

     Constitutional due process standards. As described in the prior paragraph, the Defendant

     has purposefully established sufficient minimum contacts with New York such that it

     should reasonably anticipate being haled into court in New York. Moreover, the assertion

     of personal jurisdiction is reasonable and consistent with traditional notions of fair play

     and substantial justice.



                                THE PARTIES & BACKGROUND

6.   Plaintiff has had a long and distinguished career as a writer and journalist. He was a

     business writer and editor at the “Financial Post,” “Maclean's,” “Barron's,” “Fortune,”

     “Forbes” (where he attained the position of senior editor), and “National Review”; and

     his book Alien Nation: Common Sense About America's Immigration Disaster was a

     bestseller.

7.   Indeed, Defendant had implicitly acknowledged the important contribution Brimelow had

     made to public debate in America with said Alien Nation when Defendant chose to


                                           Page -2-
      review Alien Nation not once, but twice within the same week, a practice which

      Defendant usually reserves only for works it considers especially noteworthy.

8.    Specifically, Defendant reviewed Alien Nation twice between April 16, 1995 and April

      19, 1995: Nicholas Lemann, Too Many Foreigners, THE NEW YORK TIMES BOOK REVIEW,

      April 16, 1995, at 3, section 7; and Richard Bernstein, The Immigration Wave: A Plea to

      Hold Back, NEW YORK TIMES, April 19, 1995, at 17, section C.

9.    Neither review detected any kind of race hatred or what the Defendant has lately claimed

      as "White Nationalism."

10.   However, the second review published by Defendant was especially complimentary. Mr.

      Brimelow's writing was declared "powerful and elegant.” Far from denigrating Alien

      Nation as "White Nationalist" and "Racist and Divisive," Defendant’s review was lavish

      in its praise of Brimelow's work, stating inter alia:

      a.     "Mr. Brimelow's personality also comes through, and it is entirely engaging."

      b.     "...Mr. Brimelow has made a highly cogent presentation of what is going to be the

             benchmark case against immigration as it is currently taking place. Those who

             think that the system needs no fixing cannot responsibly hold to that position any

             longer unless they take Mr. Brimelow's urgent appeal for change into account."

      c.     "The strong racial element in current immigration has made it more than ever

             before a delicate subject. It is to Mr. Brimelow's credit that he attacks it head on,

             unapologetically."



11.   Since Christmas Eve, 1999, Plaintiff has run the website “VDARE.com,” a forum site


                                            Page -3-
      that publishes writers of all political persuasions, so long as they are critical of America’s

      post-1965 immigration policies. Over a score of years, Plaintiff, through “VDARE.com”

      has overseen the publication of data, analysis, and editorial commentary from a wide

      variety of writers of various races, religions, nationalities and political affiliations.

12.   The Defendant New York Times Company, has, for over a hundred years, published a

      newspaper, The New York Times.

13.   Under Defendant, The New York Times has become what is widely regarded as the most

      prestigious and trusted newspaper in the United States.

14.   Under Defendant, The New York Times has committed itself to fairness and impartiality,

      for which admirable traits it has historically been known and which have contributed

      strongly to the prestige and trust with which The New York Times has been regarded.

15.   Indeed, the Defendant publishes a manual of both style and journalistic ethics known as

      The New York Times Manual on Style and Usage (hereafter, the “Manual”).

16.   Upon information and belief, the Manual has set the Defendant’s rules for The New York

      Times for more than a century.

17.   The Manual confirms and reaffirms Defendant’s commitment to the fairness and

      impartiality which have earned The New York Times the trust and prestige of a large part

      of the American public.

18.   For example, as part of its commitment to fairness and impartiality, the Manual holds

      that:

         “The news report takes no sides and plays no favors in what it covers or what it
         omits...
         “The Times forgoes innuendo: An accusation that would not be acceptable in


                                              Page -4-
        made outright cannot be implied through sly juxtaposition, the equivalent of a
        coked eyebrow.
        “Writers and editors should guard against word choices that undermine
        neutrality. If one politician is firm or resolute, an opponent should not be rigid
        or dogmatic.” If one country in a conflict has a leadership while the other has a
        regime, impartiality suffers. Negative overtones, in coverage of a figure in the
        news, are easily detected and repaired...
        “Divisive issues like religion, politics, abortion and race relations call for extra
        sensitivity to neutrality in language...
        “Special care must be taken when partisan information comes from news
        sources who are identified incompletely or not at all. They should not be
        permitted the appearance or reality of hiding behind The Times when attacking
        others. See Anonymity.
        “And when, despite all efforts, The Times slips from neutrality, it is prompt
        and thorough in rectifying errors or lapses of fairness...” (emphasis in the
        original)

      Earlier versions of the Manual, such as the “Revised Edition” published in 1976

      had held that:


        “Fairness and impartiality... should be the hallmark of all news articles and
        news analyses that appear in the Times. It is of paramount importance that
        people or organizations accused, criticized or otherwise cast in a bad light
        have an opportunity to speak in their own defense... Thus it is imperative that
        the reporter make every effort to reach the accused … If it is not possible to do
        so, the article should say that the effort was made and explain why it did not
        succeed.” (emphasis supplied)

       The current edition of the Manual continues to abide by this rule, stating:

        “[Editors’] notes acknowledge (and rectify, when possible) lapses of fairness,
        balance or perspective – faults more subtle or less concrete than factual errors,
        though as grave and sometimes graver. Examples might include The Times
        failure to seek a comment from someone denounced or accused in its columns,
        or the omission of one party’s argument in a controversy, resulting from haste
        in fitting an article into too small a space...” (emphasis supplied)



19.   Another aspect of Defendant’s longstanding commitment to fairness and impartiality has



                                            Page -5-
      been its attempt to avoid the use of anonymous sources wherever possible; indeed the

      Manual casts anonymity as “a last resort, for situations in which The Times could not

      otherwise publish information it considers newsworthy and reliable.”

20.   The Manual holds that the best source for readers is one who can be identified by name,

      but also describes when anonymous sources can be used.

21.   The Manual holds that “If concealment proves necessary, writers should tell readers as

      much as possible – without violating the promise of confidentiality – to help them assess

      the source’s credibility. In particular, how does the source know the information? And

      does he or she have a stake in the issue?”

22.   Upon information and belief, this is because Defendant has historically expected it

      reporters and editors to, in effect, vouch for the sources' claims before publication of any

      news or news analysis.

23.   The Manual also holds that anonymous sources are not permitted to make derogatory

      statements about someone, stating “Anonymity should not be used as a cloak for personal

      attacks. The vivid language of direct quotation confers an unfair advantage on an

      unnamed speaker, and turns of phrase are valueless to a reader who cannot assess the

      source.”

24.   Another hallmark of Defendant’s commitment to fairness and impartiality has been its

      well known and longstanding prohibition, in contrast to other newspapers, of any

      admixture of news, on the one hand, and opinion or editorializing, on the other. In

      reference to a newspaper, the Manual specifically reserves “news” for “the factual

      reporting and analysis by the news staff,” while “editorial” is reserved for “the opinion


                                            Page -6-
      sections and their staffs.”

25.   Indeed, Defendant has rigidly committed itself to keeping news and opinion separate, so

      much so that the separation was long known internally at The New York Times as the

      “separation of church and state.”

26.   In what is yet another attempt to induce the trust of readers, the Defendant has set a policy

      of promptly correcting all factual errors called to its attention in a prominent space

      specially reserved for such corrections in the paper:

         “Because its voice is loud and far-reaching, The Times recognizes an ethical
         responsibility to correct all its factual errors, large and small (even misspellings
         of names), promptly and in a prominent reserved space in the paper... Whether
         an error occurs in a print article, a digital graphic, a video, a tweet or a news
         alert, readers should expect us to correct it. There is no five-second rule. It does
         not matter if it was online for seconds or minutes or hours."


27.   Indeed, the Defendant publicly informs its readers and acknowledges its ethical obligation

      to make prompt corrections by explicitly proclaiming the above policy.

28.   Upon information and belief, Defendant understands that its commitment to fairness and

      impartiality, its commitment to reaching out to men or organizations which are being

      criticized or otherwise cast in a bad light, its commitment to avoiding negative overtones

      and guarding against word choices the undermine neutrality, its commitment to “the

      separation of church and state,” and its policy of making prompt and public corrections,

      induce a sense of trust in readers and contribute to the prestige of The New York Times;

      and in fact are designed, in part, to earn that trust and garner that prestige.

29.   Upon information and belief, Defendant is also committed to uninhibited, robust and

      wide open debate on all topics, and proudly acknowledges that it was the beneficiary of


                                             Page -7-
      one of the landmark cases of modern First Amendment jurisprudence, to wit, New York

      Times Co. v. Sullivan, 376 US 254 (1964).

30.   Upon information and belief, Defendant also understands that the privilege and license of

      a free press are meant to serve the larger issue of free speech and free inquiry, as in the

      New York Times Co. v. Sullivan decision.

31.   Upon information and belief, Defendant understands that, ironically, speech can have a

      silencing effect that chills debate, especially where speech is used to enforce taboos or

      engage in ad hominem attacks by questioning the motives or character of people who

      pursue taboo subjects, or stray from perceived orthodoxy.

32.   Defendant understand that the subjects of race and racial differences are subject to some

      of the most heavily fraught taboos in contemporary American society.

33.   And Defendant has explicitly acknowledged such. For example, on or about September

      17, 2002, Defendant published an article entitled “In Nature vs. Nurture, a Voice for

      Nature” which stated in relevant part:

         “Who should define human nature? When the biologist Edward O. Wilson set
         out to do so in his 1975 book ‘Sociobiology,’ he was assailed by left-wing
         colleagues who portrayed his description of genetically shaped human
         behaviors as a threat to the political principles of equal rights and a just society.
         "Since then, a storm has threatened anyone who prominently asserts that
         politically sensitive aspects of human nature might be molded by the genes. So
         biologists, despite their increasing knowledge from the decoding of the human
         genome and other advances, are still distinctly reluctant to challenge the
         notion that human behavior is largely shaped by environment and culture. The
         role of genes in shaping differences between individuals or sexes or races has
         become a matter of touchiness, even taboo.
         “A determined effort to break this silence and make it safer for biologists to
         discuss what they know about the genetics of human nature has now been
         begun by Dr. Steven Pinker, a psychologist of language at the Massachusetts
         Institute of Technology. (emphasis added)


                                             Page -8-
34.   Indeed, with well known examples, encompassing everyone from (arguably) vulgar types,

      such as former NBA Clippers owner Donald Sterling, to eminent and distinguished

      gentlemen, such as Nobel Prize Winner James Watson, Defendant is certainly aware of a

      number of salient examples of how orthodoxy on racial views is enforced. For example,

      on January 11, 2019, Defendant had reported on renewed controversy surrounding Dr.

      Watson’s remarks on the link between I.Q. differences and race by stating:

           “Dr. Watson, one of the most influential scientists of the 20th century, had
           apologized after making similar comments to a British newspaper in 2007. At
           the time, he was forced to retire from his job as chancellor at Cold Spring
           Harbor on Long Island...”

      Defendant’s own summary of said January 11, 2019 news story, which was set

      below the headline, stated: “In a recent documentary, the geneticist doubled down

      on comments he made a decade ago, then apologized for, regarding race, genetics

      and intelligence.” Indeed. Dr. Watson’s forced recantation recalls nothing so

      much as Gallileo’s “Eppur si muove.” The all but naked coercion of Dr. Watson

      was not lost on Defendant.


35.   Defendant is thus acutely aware of the silencing power of speech and the way in which

      otherwise robust debate can be confined by ad hominem attacks on the character of those

      who stray to the edge, or beyond the edge, of conventional debate.

36.   But consistent with its commitment to free speech, Defendant itself has in the past

      bravely pushed the boundaries of the taboo on race differences. For example:

      a.       On or about July 20, 2001, Defendant published in The New York Times an article


                                            Page -9-
     entitled “Genome Mappers Navigate the Tricky Terrain of Race,” which stated in

     relevant part:

         "Scientists planning the next phase of the human genome project are
         being forced to confront a treacherous issue: the genetic differences
         between human races."


b.   On or about November 5, 2001, Defendant published in The New York Times an

     article entitled “Study Finds Genetic Link Between Intelligence and Size of Some

     Regions of the Brain” which stated in relevant part:

         "Lunging into the roiled waters of human intelligence and its
         heritability, brain scientists say they have found that the size of certain
         regions of the brain is under tight genetic control and that the larger
         these regions are the higher is intelligence."


c.   On or about July 30, 2002, Defendant published in The New York Times an article

     entitled “Race Is Seen as Real Guide to Track Roots of Disease”, which stated in

     relevant part:

         "Challenging the widely held view that race is a ‘biologically
         meaningless' concept, a leading population geneticist says that race is
         helpful for understanding ethnic differences in disease and response to
         drugs. The geneticist, Dr. Neil Risch of Stanford University, says that
         genetic differences have arisen among people living on different
         continents and that race, referring to geographically based ancestry, is
         a valid way of categorizing these differences."


d.   On or about Oct 8, 2002, Defendant published in The New York Times an article

     entitled “A New Look at Old Data May Discredit a Theory on Race,” which stated

     in relevant part:

         “Two physical anthropologists have reanalyzed data gathered by


                                   Page -10-
         Franz Boas, a founder of American anthropology, and report that he
         erred in saying environment influenced human head shape. Boas's
         data, the two scientists say, show almost no such effect. The
         reanalysis bears on whether craniometrics, the measurement of skull
         shape, can validly identify ethnic origin…”


e.   On or about December 24, 2002, Defendant published in The New York Times an

     article entitled “The Palette of Humankind”, which stated in relevant part:

          “Humankind falls into five continental groups - broadly equivalent to
         the common conception of races - when a computer is asked to sort
         DNA data from people from around the world into clusters."


f.   On or about December 20, 2002, Defendant published in The New York Times an

     article entitled “Gene Study Identifies 5 Main Human Populations”, which stated

     in relevant part:

         “Scientists studying the DNA of 52 human groups from around the
         world have concluded that people belong to five principal groups
         corresponding to the major geographical regions of the world: Africa,
         Europe, Asia, Melanesia and the Americas. The study, based on scans
         of the whole human genome, is the most thorough to look for patterns
         corresponding to major geographical regions. These regions broadly
         correspond with popular notions of race, the researchers said in
         interviews."


g.   On or about March 20, 2003, Defendant published in The New York Times an

     article entitled “2 Scholarly Articles Diverge on Role of Race in Medicine, ”

     which stated in relevant part:

         "A view widespread among many social scientists, endorsed in
         official statements by the American Sociological Association and the
         American Anthropological Association, is that race is not a valid
         biological concept. But biologists, particularly the population
         geneticists who study genetic variation, have found that there is a


                                  Page -11-
                    structure in the human population. The structure is a family tree
                    showing separate branches for Africans, Caucasians (Europe, the
                    Middle East and the Indian subcontinent), East Asians, Pacific
                    Islanders and American Indians....Biologists, too, have often been
                    reluctant to use the term ‘race.’ But this taboo was broken last year by
                    Dr. Neil Risch, a leading population geneticist at Stanford University.
                    Vexed by an editorial in The New England Journal that declared that
                    race was ‘biologically meaningless,’ Dr. Risch argued in the
                    electronic journal Genome Biology that self-identified race was useful
                    in understanding ethnic differences in disease and in the response to
                    drugs.”


37.   In apparent opposition to the Defendant, and in stark contrast to Defendant’s purported

      commitment to

      a.        fairness and impartiality,

      b.        refraining from unfairly casting people in a bad light,

      c.        avoiding negative overtones and maintaining neutrality,

      d.        avoiding anonymous sources,

      e.        “the separation of church and state;” and

      f.        the policy of making corrections promptly, publicly and prominently,

      is the Southern Poverty Law Center (the “SPLC”), which holds to none of the above

      ideals.

38.   The SPLC is a dubious organization known by the Defendant to be highly questionable as

      a source of information.

39.   The SPLC was exposed in the Montgomery Advertiser, decades ago in 1994, as a fund-

      raising scam which deliberately falsifies and inflates the threat of subjectively defined

      “hate” in order to bilk gullible donors and thereby bring in enough money to fund high



                                              Page -12-
      salaries for its executive officers.

40.   Upon information and belief, the Defendant took notice of the Montgomery Advertiser

      expose when published, and certainly no later than May 12, 1996 – well before January

      15, 2019 when the first of the publications at issue herein was made.

41.   The SPLC is not committed to fairness and impartiality, but is openly partisan; and is

      known to be openly partisan by Defendant.

42.   More than that, the SPLC is – in opposition to uninhibited, robust, and wide open debate

      – committed to persecuting people for holding unorthodox opinions.

43.   Thus, in 2008, Mark Potok, an SPLC operative associated with a project that spies on

      men for holding unorthodox opinions, stated the following regarding the SPLC’s work:

                   "Our criteria for a hate group, first of all, have nothing to do with
                  criminality, or violence, or any kind of guess we're making about 'this
                  group could be dangerous.' It's strictly ideological.”

                          and

                 “We see this political struggle, right? …I mean, we're not trying to
                 change anybody's mind. We're trying to wreck the groups, and we are
                 very clear in our head, this is[sic]… we are trying to destroy them. Not
                 to send them to prison unfairly or not take their free speech rights
                 away… but as a political matter, to destroy them.”



44.   Upon information and belief, the Defendant took notice of the above statements by Potok

      no later than 2008, and certainly well before January 15, 2019 when the first of the

      publications at issue herein was made.

45.   Going well beyond mere anonymous sources (which practice the Defendant supposedly

      condemns – see Paragraphs 19–23 above), the SPLC makes broad use of a network or


                                             Page -13-
      unscrupulous characters who spy on fellow citizens, not, as Potok admitted above, for

      being dangerous or criminal, but merely for holding unorthodox opinions.

46.   Upon information and belief, the Defendant readily understands this, and has understood

      this well before January 15, 2019 when the first of the publications at issue herein was

      made.

47.   Regrettably, Defendant has conceived of a plan to target Plaintiff and intentionally

      defame him, in the process violating its long held standards of conduct, even as it

      leverages the prestige and trust gathered to it over many years to increase the sting of

      defamation against Plaintiff.



                                  FIRST CAUSE OF ACTION

48.   Thus, on or about January 15, 2019, the Defendant New York Times Company did falsely

      and maliciously publish in The New York Times, online and in electronic format, an

      article entitled “A Timeline of Steve King’s Racist Remarks and Divisive Actions”

      concerning the Plaintiff, hereafter “the Online Article.”

49.   The very next day, the Defendant New York Times Company did falsely and maliciously

      publish in The New York Times, in print or paper format, the same or substantially same

      version of the Online Article, at Section A, Page 14 of the New York edition, but with a

      different headline, to wit “On the Record: Incendiary Remarks and Divisive Actions”,

      hereafter, the “Print Article.”

50.   By means of both the Online Article and the Print Article, the Defendant published false

      and defamatory matter which accused Plaintiff Brimelow of being an “open white


                                           Page -14-
      nationalist.”

51.   By means of both the Online Article and the Print Article, the Defendant published false

      and defamatory matter which accused Plaintiff Brimelow of being a figure of division and

      racism.

52.   The aforesaid the Online Article and the Print Article contained false and defamatory

      matter wherein it stated, under a banner reading“A Timeline of Steve King's Racist

      Remarks and Divisive Actions”:

      a.        2012. On a panel at the Conservative Political Action Conference with Peter

                Brimelow, an open white nationalist...

53.   The statements referenced in Paragraph 52 above were and are false and untrue.

54.   The statements referenced in Paragraph 52 above referred to the Plaintiff.

55.   The statements referenced in Paragraph 52 above were published by the Defendant and

      widely read and discussed by the public at large. Indeed, the statements referenced in

      Paragraph 52 above were circulated widely and quickly.

56.   For example, amongst other places, the smear about Plaintiff being “an open white

      nationalist” was carried into the Congressional Record by Representative Bobby Rush in

      the days after publication.

57.   The statements referenced in Paragraph 52 were published by the Defendant

      a.        without seeking corroboration from the most obvious source, viz. Plaintiff

                Brimelow, who did and does deny being a white nationalist, let alone an “open

                white nationalist.”

      b.        without seeking corroboration from another obvious source, to wit, Plaintiff’s


                                             Page -15-
               website, “VDARE.com” which explicitly claims and claimed prior to January 15,

               2019, that neither it, nor Plaintiff, is “white nationalist.”

      c.       without linking to Plaintiff’s website, “VDARE” or to any original writings by

               Plaintiff.

      d.       in apparent reliance on a highly questionable source with a reputation for

               persistent inaccuracies, namely the SPLC, which source Defendant has known to

               be highly questionable well before publication on January 15, 2019.

      e.       with preconceived hostility toward Plaintiff as an ideological opponent.

      f.       in the face of repeated and persistent denials, as will be seen.



58.   Thus, the Online Article and the Print Article were published in egregious deviation from

      accepted newsgathering standards and in extreme departure from of Defendant’s own

      commitment to fairness and impartiality, and specifically against its policy of affording

      one who was being attacked the opportunity to speak in his own defense.

59.   Plaintiff called Defendant’s attention to the defamatory material in a letter from his

      attorney dated January 17, 2019, which was received by Defendant on January 17, 2019.

60.   In said January 17, 2019 letter, Plaintiff explained that:

           “Mr. Brimelow is not a ‘white nationalist’ and, specifically, does not refer to
           himself as such. To the contrary, he has repeatedly said that he is a ‘civic
           nationalist.’ For example, in a February 23, 2018 interview with Slate’s Osita
           Nwanevu, Mr. Brimelow stated as follows: ‘Personally, I would regard myself
           as a civic nationalist.’”


61.   In the same January 17, 2019 letter, Plaintiff explained, with unimpeachable logic, that:



                                              Page -16-
         “The fact that VDARE has published some critiques of America’s immigration
         policies from those who aim to defend the interests of whites does not mean
         that Mr. Brimelow is an ‘open white nationalist,’ any more than the New York
         Times’s decision to publish op-eds by avowed socialists makes it ‘openly
         socialist.’”

      Then, too, the letter made the point that:

         “The website that Mr. Brimelow edits, VDARE.com, is a forum site that
         publishes writers of all political persuasions, so long as they are critical of
         America’s post-1965 immigration policies. Over the course of nearly 20 years,
         VDARE has published data, analysis and editorial commentary from a wide
         variety of writers of every race, religion, nationality and political affiliation.”


62.   Defendant responded by continuing to breach their own ethics and standards in what

      became an increasingly clear pattern of malice – both “common law” malice and “New

      York Times v Sullivan” malice.

63.   Thus, in tacit acknowledgment of its error, Defendant partially corrected the Online

      Article by removing the adjective “open” from its description of Plaintiff.

64.   However, as stated above, Defendant has a publicly avowed policy of making corrections

      promptly, explicitly and in a prominent reserved space, as per its stated policy.

65.   But Defendant, because of its malice toward Plaintiff, refused to apply its own policy

      toward Plaintiff.

66.   Instead, Defendant made an unacknowledged edit (or “stealth edit”) in the Online Article

      and refused to make even this measly correction promptly, explicitly and in a prominent

      reserved space.

67.   And Defendant continued to label Plaintiff a “white nationalist.”

68.   More than that, Defendant aggravated its original defamation and continued with its



                                            Page -17-
      pattern of ill will and malice toward Plaintiff by adding a hyperlink to the term “white

      nationalist” in its Online Article, which linked to a smear piece by the SPLC. That link

      can be found here:

      htttps://www.splcenter.org/fighting-hate/extremist-files/individual/peter-brimelow

69.   The link, found under the SPLC’s “fighting-hate” and “extremist-files,” accuses Plaintiff

      of hate and states, among other things, that Plaintiff is a “white nationalist” who allegedly

      “warns America of pollution by Catholics.”

70.   This is manifestly false and outrageous, given that Brimelow’s first wife (who has passed

      on) was Catholic, as is his second wife; and several of his children were and are being

      raised Catholic, facts which could be easily discovered if Defendant cared to check with

      Plaintiff beforehand.

71.   The link furthermore castigates Plaintiff for publishing articles on the science of racial

      differences in the words “VDARE.com posts... defenders of The Bell Curve — a highly

      controversial book arguing that whites are more intelligent than blacks — like Steve

      Sailer.”

72.   Furthermore, there is material on the SPLC website that makes clear that the SPLC

      categorizes Plaintiff under the “hate” category because of his publication of science

      dealing with racial differences, of which material the Defendant is aware.

73.   Indeed, in a later article on November 18, 2019, Defendant would explicitly acknowledge

      that the SPLC categorizes both Brimelow and VDARE as sources of alleged “hate” for

      the publication of science dealing with racial differences.

74.   Defendant was thus endorsing and vouching for the accuracy of the SPLC smear in a


                                            Page -18-
      news article.

75.   Defendant was furthermore asserting as a fact that its readers could rely on the SPLC

      definition of “hate” as accurate, despite knowing that the SPLC is itself a partisan and

      unreliable source, which utilizes subjective definitions of “hate” with the aim of

      suppressing free speech and confining debate.

76.   Furthermore, it was knowingly false – and grossly hypocritical – for the Defendant to join

      in the SPLC condemnation of Plaintiff as an alleged hate filled white nationalist based

      upon his publication of articles on the science of racial differences, when the Defendant

      both knew and knows full well that it had itself published numerous articles on the

      science of racial differences, as set forth at Paragraph 36 above.

77.   Indeed, the author of most or all of the above articles at Paragraph 36 was well respected

      science author Nicholas Wade, who was an employee of Defendant for roughly thirty

      years.

78.   But Mr. Wade, too, came in for condemnation by the SPLC for writing about the science

      of race differences.

79.   The SPLC condemned Mr. Wade in an article published by the SPLC on May 28, 2014.

80.   This is, of course, additional proof of the charge that the SPLC is an unreliable source, a

      money raising scam meant to bilk gullible people by exaggerating the threat of “hate.”

81.   Upon information and belief, Defendant was well aware of the SPLC’s denunciation of

      Mr. Wade on May 28, 2014, well before Defendant agreed to begin endorsing the SPLC

      smears of Plaintiff on January 15, 2019.

82.   Nevertheless, Defendant knows that it itself is not a purveyor of hate or white nationalism


                                           Page -19-
      because it has published articles on the science of racial differences.

83.   Defendant therefore knew, in its “stealth edit” and hyperlink to the Online Article, that it

      was false to label Plaintiff a purveyor of hate or white nationalism because he had

      overseen the publication of articles on the science of racial differences, or to repeat and

      endorse the false claims of those who would so label Plaintiff.

84.   Nevertheless, Defendant endorsed the smear of Plaintiff in its “stealth edit” and

      hyperlink to the Online Article in an act of bad faith and deliberate falsity.

85.   Subsequent letters were sent by Plaintiff’s attorney on February 15, 2019, September 27,

      2019, and October 16, 2019, which all stressed that the Defendant’s false and defamatory

      story had not been rectified by the “stealth edit” (and which “stealth edit” was itself

      another deviation from the Defendant’s own standards) and had in some measure been

      aggravated by Defendant’s endorsement of the SPLC’s smear piece; and which requested

      that Defendant at least publish a “Letter to the Editor” in which Plaintiff defended

      himself.

86.   These letters were received by Defendant on or about the above referenced dates by e-

      mail and, upon information and belief, seen and discussed internally by Defendant.

87.   Meanwhile, even as the above letters were sent and discussed by Defendant, wherein

      Plaintiff increasingly protested his defamatory smear by Defendant’s endorsement of the

      SPLC, it became increasingly clear throughout early 2019 that the SPLC was an even

      worse and disreputable organization than had been known.

88.   One of the criticisms made clear by the Montgomery Advertiser in 1994 had been that the

      SPLC was too much the reflection – one might say the shadow – of one particularly


                                            Page -20-
      dubious man: Morris Dees.

89.   Again, this fact was well known to Defendant, whose reporters have repeatedly covered

      the SPLC and checked many stories against the SPLC over the years.

90.   On or about March 14, 2019, Morris Dees was suddenly fired from the SPLC under

      circumstances that suggest both sexual and racial improprieties on his part, which

      improprieties had consistently dogged Dees since even the Montgomery Advertiser

      articles decades ago.

91.   Upon information and belief, such sexual and racial improprieties on the part of Morris

      Deed have been confirmed by the Defendant through its own contacts for many years.

92.   In the days after March 14, 2019, many stories began to surface in the press about the

      hypocrisy and phoniness of the SPLC, including one in The New Yorker on March 21,

      2019, by former SPLC employee Bob Moser.

93.   In said article, Moser noted the SPLC’s well documented practice of exaggerating hate

      and recalled “the hyperbolic fund-raising appeals, and the fact that, though the center

      claimed to be effective in fighting extremism, ‘hate’ always continued to be on the rise,

      more dangerous than ever, with each year's report on hate groups. ‘The S.P.L.C.—making

      hate pay,’ we'd say.”

94.   In said article, one particularly significant observation was that the SPLC’s scam was an

      all but an open secret. As the New Yorker article recalled: “Walking to lunch past the

      center's Maya Lin–designed memorial to civil-rights martyrs, we'd cast a glance at the

      inscription from Martin Luther King, Jr., etched into the black marble—‘Until justice

      rolls down like waters’—and intone, in our deepest voices, ‘Until justice rolls down like


                                           Page -21-
       dollars.’”

95.    Upon information and belief, Defendant not only read the New Yorker article by Bob

       Moser on March 21, 2019, but has, through its own reporters, long known of the truth of

       the allegations in Moser’s article, and like facts about the SPLC.

96.    Nevertheless, as the SPLC’s troubles began to mount, with first Morris Dees being

       mysteriously fired, and then SPLC President Cohen suddenly and mysteriously resigning

       about a week later on March 23, 2019, the utter lack of credibility at the SPLC was

       apparent to all, even to its apparent ideological allies within Defendant.

97.    But, due to a pre-conceived plan to defame Plaintiff, and animated by malice as aforesaid,

       Defendant resolutely refused to back down from its categorization of Plaintiff as a “white

       nationalist” on the word of the SPLC.

98.    Similarly, in late 2019 Defendant continued, in what were additional unfair instances of

       malice and ill will directed against Plaintiff, to refuse to publish an expanded letter by

       Plaintiff defending himself against both the January 16-16, 2019 articles and further

       instances malice and ill will in August and September of 2019, directed against Plaintiff

       by Defendant in his role as Editor of VDARE.

99.    Plaintiff, through his attorney, sent a proposed “Letter to the Editor” via certified mail and

       e-mail on September 27, 2019, which was received but never published by Defendant.

100.   The above actions show that both the Online Article and the Print Article were published

       with “actual malice” under New York Times v. Sullivan and its progeny, in the sense of

       knowing falsehood or reckless disregard, and a deliberate attempt to purposefully avoid

       the truth. In the alternative, they were published in a grossly irresponsible manner


                                             Page -22-
       without due consideration for the standards of information gathering and dissemination

       ordinarily followed by responsible parties; in further alternative, they were published with

       a lack of ordinary care and a failure to use that degree of care that a reasonable and

       prudent man would have used under the same circumstances.

101.   In the statements referenced in Paragraph 52 above, the Defendant imputed to Plaintiff

       race hatred and traits inconsistent with his profession.

102.   The statements referenced in Paragraph 52 above exposed the Plaintiff to public hatred,

       contempt, ridicule, and disgrace, lowered his reputation, and deterred decent people from

       associating or dealing with him.

103.   The Defendant, by the publication of the statements referenced in Paragraph 52 above,

       meant and intended to expose the Plaintiff to public hatred, contempt, ridicule, and

       disgrace, to lower his reputation, and to deter decent people from associating or dealing

       with him.

104.   By reason of the publication of the statements in Paragraph 52 above, Plaintiff has been

       injured in his good name, fame, credit, profession, and reputation as a man, and in his

       various public and private positions, callings, and lines of endeavor, and has been held up

       to public ridicule before his acquaintances and the public, and to suffer the loss of

       prestige and standing in his community and elsewhere.

105.   By reason of the publication of the statements in Paragraph 52 above, Plaintiff has

       suffered special damages in the form of injury and loss of pecuniary opportunities in an

       amount of approximately $700,000.

106.   The Defendant was actuated by ill will, malice, conscious disregard of the rights of


                                            Page -23-
       others, and was willful and wanton in its publication of the statements referenced in

       Paragraph 52 above, thereby entitling Plaintiff to punitive damages.



                                 SECOND CAUSE OF ACTION

107.   Plaintiff repeats the above allegations.

108.   On or about August 23, 2019 the Defendant New York Times Company did falsely and

       maliciously publish in The New York Times, online and in electronic format, an article

       entitled “Justice Department Newsletter Included Extremist Blog Post.”

109.   A print version of the very same article was printed the following day.

110.   The aforesaid the article contained false and defamatory matter wherein it stated:

       a.     A national union for the judges said the blog post “directly attacks sitting

              immigration judges with racial [sic] and ethnically tinged slurs.”

       b.     That term [viz. “kritarch”] has historically been used in a non-pejorative way to

              describe “rule by judges,” but more recently it has been co-opted by white

              nationalists and anti-Semitic extremists, according to the Anti-Defamation

              League.

       c.     The Southern Poverty Law Center classifies VDARE as an anti-immigration hate

              website.

       d.     On Thursday, Judge A. Ashley Tabaddor, the union’s president and the judge of

              Iranian descent who was pictured in the VDare post, wrote to James McHenry, the

              director of the immigration review office, to protest the newsletter’s inclusion of

              the post, saying it “directly attacks sitting immigration judges with racial and


                                             Page -24-
              ethnically tinged slurs.”

       e.     “VDare’s use of the term in a pejorative manner casts Jewish history in a negative

              light as an anti-Semitic trope of Jews seeking power and control,” Judge Tabaddor

              wrote in the letter, referring to “kritarch.”

       f.     On Friday, Judge Tabbador said she learned about the newsletter from colleagues

              who were outraged about the link to the white nationalist website. “If I had sent

              this, I would be facing serious disciplinary action,” she said. “We get trained

              about zero tolerance of discriminatory and racist actions.”

       g.     “It is shocking and outrageous that a vile, racist attack against distinguished jurists

              was linked and distributed from an official U.S. government publication,” the

              union’s president, Paul Shearon, said in a statement. “The Department of Justice

              is supposed to enforce our nation’s laws against ethnic, racial and religious

              discrimination, not fan the flames of such hatred.”

       h.     Aryeh Tuchman, associate director of the Anti-Defamation League’s Center on

              Extremism, said that “kritarchy” had long been used to describe “rule by

              judges.”... But he added that it appeared that extremists, “mainly confined to the

              racist, anti-immigrant site VDare, have co-opted the term to refer to liberal

              American judges as ‘kritarchs’.”... “Many of the extremists on VDare who use

              this term are in fact anti-Semites, and they may intentionally be using ‘kritarch’ as

              a way to express their anti-Semitism, but on its own, the term is not self-evidently

              anti-Semitic,” he said.

111.   The statements referenced in Paragraph 110 above were and are false and untrue, and


                                             Page -25-
       imply false assertions of fact. Indeed, the statements were absurd in that they implied that

       the term “kritarchy” – a perfectly normal political science term which means “rule by

       judges” – had suddenly been transformed into an anti-Semitic code word.

112.   Plaintiff is widely known in his capacity as both the creator and editor of VDARE.

113.   Plaintiff had come to be known synonymously with VDARE to the public at large, and

       certainly with Defendant.

114.   Plaintiff is one of a small group of people who run the day to day operations of VDARE.

115.   Plaintiff is the editor of VDARE and is identified as such on the website.

116.   Furthermore, a close association between Plaintiff and VDARE is evidenced by the

       SPLC’s website, which was referenced by Defendant in the very article in question. For

       example, the SPLC’s webpage devoted to VDARE prominently features two photographs

       of Plaintiff, who is identified as an “associated extremist” by such SPLC website.

117.   Plaintiff is prominently featured on VDARE’s “Our Story” webpage, which informs

       readers that “It all started with a bold idea: in the face of unwavering hostility from the

       Main Stream Media, our editor, Peter Brimelow, launched VDARE.com on Christmas

       Eve of 1999 as an extension of his national bestselling book, Alien Nation: Common

       Sense About America’s Immigration Disaster. After all, the issues of unrestricted mass

       immigration, both legal and illegal, weren’t going away. They were getting bigger.”

118.   Plaintiff’s picture is displayed as the first of the small group of four people comprising

       “the VDARE People” on VDARE’s “Our Story” webpage. A link to VDARE’s “Our

       Story” webpage can be found here: https://vdare.com/about

119.   For all practical purposes, Plaintiff is the face of VDARE, and is known as such by both


                                             Page -26-
       friends and enemies of the VDARE site; and is easily discovered as such by following the

       SPLC attributions promoted and referenced by Defendant.

120.   Indeed, numerous individuals have noted that the August 23, 2019 attack, like the later

       attacks of September 13, 2019 and May 5, 2020 below, were an attack on Plaintiff.

121.   The statements referenced in Paragraph 110 identifies Plaintiff in such a way as to lead

       those who know him to understand that he was the person referred to.

122.   Thus, the statements referenced in Paragraph 110 above referred to the Plaintiff.

123.   The statements referenced in Paragraph 110 above were published by the Defendant and

       widely read and discussed by the public at large. Indeed, the statements referenced in

       Paragraph 110 above were circulated widely and quickly.

124.   The statements referenced in Paragraph 110 above were published by the Defendant

       a.     without seeking corroboration from the most obvious source, viz. Plaintiff

              Brimelow.

       b.     without seeking corroboration from another obvious source, to wit, Plaintiff’s

              website, “VDARE.com.”

       c.     without linking to Plaintiff’s website, “VDARE.com” or to the allegedly offensive

              post; or to any original writings by Plaintiff.

       d.     in apparent reliance on a highly questionable source with a reputation for

              persistent inaccuracies, namely the SPLC, which source Defendant has known to

              be highly questionable well before publication.

       e.     in apparent reliance on the bizarre reasoning provided by the ADL and Aryeh

              Tuchman.


                                            Page -27-
       f.     suggesting undisclosed facts, known to Defendant or to those whom they were

              quoting, but unknown to the readers, which justified the charge of alleged “anti-

              Semitism.”

       g.     with preconceived hostility toward Plaintiff as an ideological opponent.

       h.     in the face of repeated and persistent denials demonstrated above.

125.   Thus, the above article was published in egregious deviation from accepted

       newsgathering standards and in extreme departure from of Defendant’s own commitment

       to fairness and impartiality, and specifically against its policy of affording one who was

       being attacked the opportunity to speak in his own defense to avoid anonymous sources.

126.   The above actions show that the publication was made with "actual malice" under the

       standard of “New York Times v. Sullivan” and it progeny, in the sense of knowing

       falsehood or reckless disregard, and a deliberate attempt to purposefully avoid the truth.

       In the alternative, the publication was made in a grossly irresponsible manner without due

       consideration for the standards of information gathering and dissemination ordinarily

       followed by responsible parties; in further alternative, it was published with a lack of

       ordinary care and a failure to use that degree of care that a reasonable and prudent man

       would have used under the same circumstances.

127.   The statements referenced in Paragraph 110 above exposed the Plaintiff to public hatred,

       contempt, ridicule, and disgrace, lowered his reputation, and deterred decent people from

       associating or dealing with him.

128.   The Defendant, by the publication of the statements referenced in Paragraph 110 above,

       meant and intended to expose the Plaintiff to public hatred, contempt, ridicule, and


                                            Page -28-
       disgrace, to lower his reputation, and to deter decent people from associating or dealing

       with him.

129.   By reason of the publication of the statements in Paragraph 110 above, Plaintiff has been

       injured in his good name, fame, credit, profession, and reputation as a man, and in his

       various public and private positions, callings, and lines of endeavor, and has been held up

       to public ridicule before his acquaintances and the public, and to suffer the loss of

       prestige and standing in his community and elsewhere.

130.   By reason of the publication of the statements in Paragraph 110 above, Plaintiff has

       suffered special damages in the form of injury and loss of pecuniary opportunities in an

       amount of approximately $700,000.

131.   The Defendant was actuated by ill will, malice, conscious disregard of the rights of

       others, and were willful and wanton in their publication of the statements referenced in

       Paragraph 110 above, thereby entitling Plaintiff to punitive damages.



                                  THIRD CAUSE OF ACTION

132.   Plaintiff repeats the above allegations.

133.   On or about September 13, 2019, the Defendant New York Times Company did falsely

       and maliciously publish in The New York Times, online and in electronic format, an

       article entitled “Top Immigration Judge Departs Amid Broader Discontent Over Trump

       Policies.”

134.   On or about September 14, 2019, the Defendant New York Times Company did falsely

       and maliciously publish in The New York Times, in print or paper format, the same or


                                             Page -29-
       substantially same version of the above article, at Section A, Page 17 of the New York

       edition, but with a different headline, to wit “Top Immigration Judge Departs After

       Shake-Up at Agency.”

135.   The aforesaid the articles contained false and defamatory matter wherein it stated:

       a.      Last month, tensions increased when a daily briefing that is distributed to federal

              immigration judges contained a link to a blog post that included an anti-Semitic

              reference and came from a website that regularly publishes white nationalists.

136.   The blog post referenced above was a blog posted by VDARE.com.

137.   Indeed, the above quoted words contained a hyperlink link to Defendant’s prior August

       23, 2019 article, referenced above.

138.   The alleged “anti-Semitic reference” was the use of the word “kritarchy” – which is false

       and absurd.

139.   The statements referenced in Paragraph 135 identifies Plaintiff in such a way as to lead

       those who know him to understand that he was the person referred to.

140.   Thus, the statements referenced in Paragraph 135 above referred to the Plaintiff.

141.   The statements referenced in Paragraph 135 above were published by the Defendant and

       widely read and discussed by the public at large. Indeed, the statements referenced in

       Paragraph 135 above were circulated widely and quickly.

142.   The statements referenced in Paragraph 135 above were published by the Defendant

       a.     without seeking corroboration from the most obvious source, viz. Plaintiff

              Brimelow.

       b.     without seeking corroboration from another obvious source, to wit, Plaintiff's


                                             Page -30-
              website, "VDARE.com."

       c.     without linking to Plaintiff’s website, “VDARE.com” or to the allegedly offensive

              post; or to any original writings by Plaintiff.

       d.     in apparent reliance on a highly questionable source with a reputation for

              persistent inaccuracies, namely the SPLC, which source Defendant has known to

              be highly questionable well before publication.

       e.     confirming that Defendant had indeed endorsed as true – in a news article – the

              bizarre reasoning provided by the ADL and Aryeh Tuchman in the prior article on

              August 23, 2019.

       f.     suggesting undisclosed facts, known to Defendant or to those whom they were

              quoting, but unknown to the readers, which justified the charge of alleged

              "anti-Semitism."

       f.     with preconceived hostility toward Plaintiff as an ideological opponent.

       g.     in the face of repeated and persistent denials demonstrated above.



143.   Thus, the above article was published in egregious deviation from accepted

       newsgathering standards and in extreme departure from of Defendant’s own commitment

       to fairness and impartiality and specifically against its policy of affording one who was

       being attacked the opportunity to speak in his own defense.

144.   The above actions show that the publication was made with "actual malice" under the

       standard of "New York Times v. Sullivan" and it progeny, in the sense of knowing

       falsehood or reckless disregard, and a deliberate attempt to purposefully avoid the truth.


                                            Page -31-
       In the alternative, the publication was made in a grossly irresponsible manner without due

       consideration for the standards of information gathering and dissemination ordinarily

       followed by responsible parties; in further alternative, it was published with a lack of

       ordinary care and a failure to use that degree of care that a reasonable and prudent man

       would have used under the same circumstances.

145.   The statements referenced in Paragraph 135 above exposed the Plaintiff to public hatred,

       contempt, ridicule, and disgrace, lowered his reputation, and deterred decent people from

       associating or dealing with him.

146.   The Defendant, by the publication of the statements referenced in Paragraph 135 above,

       meant and intended to expose the Plaintiff to public hatred, contempt, ridicule, and

       disgrace, to lower his reputation, and to deter decent people from associating or dealing

       with him.

147.   By reason of the publication of the statements in Paragraph 135 above, Plaintiff has been

       injured in his good name, fame, credit, profession, and reputation as a man, and in his

       various public and private positions, callings, and lines of endeavor, and has been held up

       to public ridicule before his acquaintances and the public, and to suffer the loss of

       prestige and standing in his community and elsewhere.

148.   By reason of the publication of the statements in Paragraph 135 above, Plaintiff has

       suffered special damages in the form of injury and loss of pecuniary opportunities in an

       amount of approximately $700,000.

149.   The Defendant was actuated by ill will, malice, conscious disregard of the rights of

       others, and were willful and wanton in their publication of the statements referenced in


                                            Page -32-
       Paragraph 135 above, thereby entitling Plaintiff to punitive damages.



                                 FOURTH CAUSE OF ACTION

150.   Plaintiff repeats the above allegations.

151.   On or about November 18, 2019, the Defendant New York Times Company did falsely

       and maliciously publish in The New York Times, online and in electronic format, an

       article entitled “The White Nationalist Websites Cited by Stephen Miller.”

152.   The aforesaid article was critical of Stephen Miller merely for the ideas he was allegedly

       reading, evincing a strain of totalitarianism that has apparently infected Defendant.

153.   The aforesaid the article contained false and defamatory matter, including outright

       misquotations, wherein it stated:

       a.     Peter Brimelow, the founder of the anti-immigration website VDARE, believes

              that... the increase in Spanish speakers is a “ferocious attack on the living

              standards of the American working class.”

       b.     As a young Senate aide, Stephen Miller, President Trump’s chief immigration

              adviser, referred to the two sources while promoting his anti-immigration views,

              suggesting deeper intellectual ties to the world of white nationalism than

              previously known.

       c.     “The heart of where these guys differ from neoconservatives and Republican

              orthodoxy is basically: ‘What is the American nation and what is the nature of

              American nationhood?’” Lawrence Rosenthal, the chair and lead researcher at the

              Berkeley Center for Right-Wing Studies at the University of California, said in an


                                             Page -33-
              interview. “It’s not based on ‘We hold these truths to be self evident.’ It’s based

              on ‘What were the color of the people who wrote those words?’”

       d.     The law center [i.e. the SPLC] has labeled VDARE a “hate website” for its ties to

              white nationalists and publication of race-based science...

       e.     ...“it’s easy to draw a clear line from the white supremacist websites where he is

              getting his ideas to current immigration policy.”

       f.     ...“both VDARE and American Renaissance are white nationalist organizations,

              who provide a pseudointellectual veneer to classic racism.”

154.   The statements referenced in Paragraph 153 above referred to the Plaintiff.

155.   The statements referenced in Paragraph 153 above were published by the Defendant and

       widely read and discussed by the public at large. Indeed, the statements referenced in

       Paragraph 153 above were circulated widely and quickly.

156.   The statements referenced in Paragraph 153 above were published by the Defendant

       a.     without seeking corroboration from the most obvious source, viz. Plaintiff

              Brimelow.

       b.     without seeking corroboration from another obvious source, to wit, Plaintiff's

              website, "VDARE.com."

       c.     without linking to Plaintiff’s website, “VDARE.com” or to any original writings

              by Plaintiff.

       d.     in apparent reliance on a highly questionable source with a reputation for

              persistent inaccuracies, namely the SPLC, which source Defendant has known to

              be highly questionable well before publication.


                                            Page -34-
       e.     against its policy of affording one being attacked the opportunity to speak in his

              own defense.

       f.     with preconceived hostility toward Plaintiff as an ideological opponent.

       g.     in the face of repeated and persistent denials, especially in the letters dated

              February 15, 2019, September 27, 2019, and October 16, 2019, referenced above.

       h.     with a steadfast refusal to publish any of Plaintiff’s “Letters to the Editor” in

              which he defended himself.

157.   Thus, the above article was published in egregious deviation from accepted

       newsgathering standards and in extreme departure from of Defendant’s own commitment

       to fairness and impartiality and against its policy of affording one being attacked the

       opportunity to speak in his own defense and to avoid anonymous sources.

158.   The above actions show that the publication was made with "actual malice" under the

       standard of “New York Times v. Sullivan” and its progeny, in the sense of knowing

       falsehood or reckless disregard, and a deliberate attempt to purposefully avoid the truth.

       In the alternative, the publication was made in a grossly irresponsible manner without due

       consideration for the standards of information gathering and dissemination ordinarily

       followed by responsible parties; in further alternative, it was published with a lack of

       ordinary care and a failure to use that degree of care that a reasonable and prudent man

       would have used under the same circumstances.

159.   The statements referenced in Paragraph 153 above exposed the Plaintiff to public hatred,

       contempt, ridicule, and disgrace, lowered his reputation, and deterred decent people from

       associating or dealing with him.


                                            Page -35-
160.   The Defendant, by the publication of the statements referenced in Paragraph 153 above,

       meant and intended to expose the Plaintiff to public hatred, contempt, ridicule, and

       disgrace, to lower his reputation, and to deter decent people from associating or dealing

       with him.

161.   By reason of the publication of the statements in Paragraph 153 above, Plaintiff has been

       injured in his good name, fame, credit, profession, and reputation as a man, and in his

       various public and private positions, callings, and lines of endeavor, and has been held up

       to public ridicule before his acquaintances and the public, and to suffer the loss of

       prestige and standing in his community and elsewhere.

162.   By reason of the publication of the statements in Paragraph 153 above, Plaintiff has

       suffered special damages in the form of injury and loss of pecuniary opportunities in an

       amount of approximately $700,000.

163.   The Defendant was actuated by ill will, malice, conscious disregard of the rights of

       others, and were willful and wanton in their publication of the statements referenced in

       Paragraph 153 above, thereby entitling Plaintiff to punitive damages.



                                  FIFTH CAUSE OF ACTION

164.   Plaintiff repeats the above allegations.

165.   This action was first instituted on January 9, 2020 and Defendant was aware of it from at

       least February 3, 2020, when its attorneys first made their appearances in this case.

166.   Defendant has thus know, since at least February 3, 2020, that Plaintiff has strenuously

       objected to the allegation that he is “racist” or “white supremacist” or otherwise animated


                                             Page -36-
       by race hatred, even to the point of litigating.

167.   Furthermore, on May, 2, 2020, Plaintiff had transmitted a letter to Defendant (via its

       attorney) that reminded Defendant that it had published highly complimentary reviews of

       Plaintiff’s work, particularly Richard Bernstein, The Immigration Wave: A Plea to Hold

       Back, NEW YORK TIMES, April 19, 1995, at 17, section C, wherein Defendant had

       published the words "The strong racial element in current immigration has made it more

       than ever before a delicate subject. It is to Mr. Brimelow's credit that he attacks it head

       on, unapologetically."

168.   Said Letter of May 2, 2020 had also stressed Defendant’s failure to abide by its own

       ethical rules in its continuing attacks on Plaintiff, as related at Paragraphs 14-28 above.

169.   Nevertheless, on May 5, 2020, just days after receiving Plaintiff’’s fresh complaints in the

       course of this very lawsuit, Defendant continued to defame Plaintiff.

170.   On or about May 5, 2020, the Defendant New York Times Company did falsely and

       maliciously publish in The New York Times, online and in electronic format, an article

       entitled “Facebook Says It Dismantles Disinformation Network Tied to Iran's State

       Media.”

171.   The aforesaid the articles contained false and defamatory matter wherein it stated:

       a.      In a monthly report of accounts suspended for so-called "coordinated inauthentic

               behaviour", Facebook said it had removed eight networks in recent weeks,

               including one with links to the Islamic Republic of Iran Broadcasting Corporation

               (IRIB).

       b.      The company also removed a U.S. network of fake accounts linked to QAnon, a


                                             Page -37-
              fringe group that claims Democrats are behind international crime rings, and a

              separate U.S.-based campaign with ties to white supremacist websites VDARE

              and the Unz Review.

       c.     Nathaniel Gleicher, Facebook's head of cybersecurity policy, said both U.S.

              networks recently began pushing coronavirus-related disinformation, taking

              advantage of a surge in online interest in the pandemic to promote anti-Semitic

              and anti-Asian hate speech tied to it. "We've seen people behind these campaigns

              opportunistically leverage coronavirus-related topics to build an audience and

              drive people to their pages or off-platform sites," he said.

       d.     The networks also pushed content focused on the upcoming U.S. presidential

              election, the report said



172.   The statements referenced in Paragraph 171 identifies Plaintiff in such a way as to lead

       those who know him to understand that he was the person referred to.

173.   Thus, the statements referenced in Paragraph 171 above referred to the Plaintiff.

174.   The statements referenced in Paragraph 171 above were published by the Defendant and

       widely read and discussed by the public at large. Indeed, the statements referenced in

       Paragraph 171 above were circulated widely and quickly.

175.   The statements are false and again accuse Plaintiff of race hatred and traits inconsistent

       with his profession as a journalist.

176.   The statements are false and accuse Plaintiff of manipulating on-line readers by utilizing

       a “bot-farm” of fake accounts.


                                              Page -38-
177.   The statements are false and also accuse Plaintiff of violating VDARE’s 501(c)(3) status.

178.   The statements referenced in Paragraph 171 above were published by the Defendant

       a.     without seeking corroboration from the most obvious source, viz. Plaintiff

              Brimelow.

       b.     without seeking corroboration from another obvious source, to wit, Plaintiff's

              website, "VDARE.com."

       c.     without linking to Plaintiff’s website, “VDARE.com” or to the allegedly offensive

              post; or to any original writings by Plaintiff.

       d.     suggesting undisclosed facts, known to Defendant or to those whom they were

              quoting, but unknown to the readers, which justified the charges of alleged

              "anti-Semitism," “race hatred,” promoting fake and dubious science, and

              manipulating on-line readers by utilizing a “bot-farm” of fake accounts.

       f.     with preconceived hostility toward Plaintiff as an ideological opponent.

       g.     in the face of repeated and persistent denials demonstrated above.



179.   Thus, the above article was published in egregious deviation from accepted

       newsgathering standards and in extreme departure from of Defendant’s own commitment

       to fairness and impartiality and specifically against its policy of affording one who was

       being attacked the opportunity to speak in his own defense.

180.   The above actions show that the publication was made with "actual malice" under the

       standard of "New York Times v. Sullivan" and it progeny, in the sense of knowing

       falsehood or reckless disregard, and a deliberate attempt to purposefully avoid the truth.


                                            Page -39-
       In the alternative, the publication was made in a grossly irresponsible manner without due

       consideration for the standards of information gathering and dissemination ordinarily

       followed by responsible parties; in further alternative, it was published with a lack of

       ordinary care and a failure to use that degree of care that a reasonable and prudent man

       would have used under the same circumstances.

181.   The statements referenced in Paragraph 171 above exposed the Plaintiff to public hatred,

       contempt, ridicule, and disgrace, lowered his reputation, and deterred decent people from

       associating or dealing with him.

182.   The Defendant, by the publication of the statements referenced in Paragraph 171 above,

       meant and intended to expose the Plaintiff to public hatred, contempt, ridicule, and

       disgrace, to lower his reputation, and to deter decent people from associating or dealing

       with him.

183.   By reason of the publication of the statements in Paragraph 171 above, Plaintiff has been

       injured in his good name, fame, credit, profession, and reputation as a man, and in his

       various public and private positions, callings, and lines of endeavor, and has been held up

       to public ridicule before his acquaintances and the public, and to suffer the loss of

       prestige and standing in his community and elsewhere.

184.   By reason of the publication of the statements in Paragraph 171 above, Plaintiff has

       suffered special damages in the form of injury and loss of pecuniary opportunities in an

       amount of approximately $700,000.

185.   The Defendant was actuated by ill will, malice, conscious disregard of the rights of

       others, and were willful and wanton in their publication of the statements referenced in


                                            Page -40-
       Paragraph 171 above, thereby entitling Plaintiff to punitive damages.



WHEREFORE, Plaintiff demands judgment against Defendant in an amount no less than Five

Million Dollars, together with punitive damages, and the costs and disbursements of this action.


Dated: Goshen, New York              Yours, etc.
       May 26, 2020


                                     /s/ Frederick C. Kelly
                                     Frederick C. Kelly, Esq. (FK1986)
                                     Attorney for Plaintiff
                                     One Harriman Square
                                     Goshen, NY 10924
                                     Phone No.: (845) 294-7945
                                     Fax: (845) 294-7889
                                     fckelylaw@gmail.com




                                            Page -41-
